 



EXHIBIT 10.16.3
THIRD AMENDMENT TO CREDIT AGREEMENT
     THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of March 12, 2008 (this
“Amendment”) among VISTEON CORPORATION, a Delaware corporation (the “Company”),
each subsidiary of the Company party hereto (together with the Company, each a
“Borrower” and, collectively, the “Borrowers”), the Lenders party hereto, and
JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as Administrative Agent, Issuing Bank
and Swingline Lender.
W I T N E S S E T H:
     WHEREAS the Borrowers, the Lenders party thereto, and JPMorgan, as
Administrative Agent, Issuing Bank and Swingline Lender, have entered into that
certain Credit Agreement, dated as of August 14, 2006, as amended, supplemented
or modified by that certain First Amendment to Credit Agreement and Consent,
dated as of November 27, 2006, and that certain Second Amendment to Credit
Agreement and Consent dated as of April 10, 2007 (as so amended, supplemented or
modified, the “Credit Agreement”; capitalized terms used herein but not
otherwise defined herein shall have the meanings given such terms in the Credit
Agreement, or if not defined herein or therein, in the Intercreditor Agreement
referred to below);
     WHEREAS JPMorgan, as ABL Agent for the ABL Secured Parties (as successor to
the original ABL Agent), JPMorgan, as Term Loan Agent for the Term Loan Secured
Parties and the Borrowers are party to that certain Intercreditor Agreement,
dated as of June 13, 2006 (as amended, supplemented or modified, the
“Intercreditor Agreement”), which Intercreditor Agreement, among other things,
(a) governs the relative rights and priorities of the ABL Agent and the Term
Loan Agent with respect to Collateral and the proceeds thereof, and
(b) provides, among other things, that (i) all shares of Pledged Stock of
(A) any Foreign Subsidiary, (B) Visteon International Holdings, Inc. (“VIHI”),
and (C) any Foreign Stock Holding Company and (ii) all Foreign Investments, each
constitute Term Loan Priority Collateral;
     WHEREAS as a result of asset sales, the amount included in the Borrowing
Base on account of the PP&E Component has decreased and the Borrowers have
requested that additional assets be eligible for inclusion in the Borrowing
Base;
     WHEREAS the Borrowers hereby inform the Administrative Agent and the
Lenders that (i) each of VIHI, Visteon Asia Holdings, Inc., Visteon European
Holdings Corporation, Visteon Automotive Holdings, LLC, and Visteon Holdings,
LLC is a Foreign Stock Holding Company, (ii) the Intercreditor Agreement
prohibits Foreign Stock Holding Companies from guaranteeing any of the ABL
Obligations in order to effectuate the priority of the Term Loan Agent’s claims
with respect to the Company’s foreign operations, (iii) having any of VIHI,
Visteon Asia Holdings, Inc., Visteon European Holdings Corporation, Visteon
Automotive Holdings, LLC, or Visteon Holdings, LLC as a Borrower and Loan
Guarantor under the Credit Agreement is inconsistent with the express provisions
of, and the intent of, the Intercreditor Agreement and (iv) in the event of any
inconsistency between the terms of the Intercreditor Agreement and the Credit
Agreement, the terms of the Intercreditor Agreement control;
     WHEREAS, to give effect to the Intercreditor Agreement, the Borrowers have
requested that the Administrative Agent and the Lenders execute documents
confirming the release of each of VIHI, Visteon Asia Holdings, Inc., Visteon
European Holdings Corporation, Visteon Automotive Holdings, LLC, and Visteon
Holdings, LLC as a Borrower and Loan Guarantor.

 



--------------------------------------------------------------------------------



 



Third Amendment
to Visteon Credit Agreement
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the parties hereto hereby agree as follows:
ARTICLE I
AMENDMENTS
     Section 1.1 Amendment to Section 1.01. Section 1.01 of the Credit Agreement
is hereby amended as follows:
          (a) The defined term “PP&E Component” is hereby amended and restated
in its entirety to read as follows:
          “PP&E Component” shall mean, at the time of any determination, an
amount equal to the sum of (i) 75% of the fair market value of the Borrowers’
Eligible Real Estate (the “Real Estate Component”), plus (ii) 75% of the Net
Orderly Liquidation Value of the Borrowers’ Eligible Equipment (the “Equipment
Component”), plus (iii) the lesser of (A) 75% of the fair market value of the
Eligible Aircraft (the “Aircraft Component”) and (B) $15,000,000, less
(iv) Reserves established by the Administrative Agent in its Permitted
Discretion; provided, that the PP&E Component shall be reduced on the first day
of each fiscal quarter (other than any fiscal quarter in which the Real Estate
Component, the Equipment Component and the Aircraft Component are reset pursuant
to the proviso below) by an amount equal to the sum of (I) the quotient of
(1) the Real Estate Component, divided by (2) 40, plus (II) the quotient of
(1) the Equipment Component, divided by (2) 20 plus (III) the quotient of
(1) the Aircraft Component, divided by (2) 30; provided, further, that the
Borrower Representative may elect (at its option) to have Eligible Equipment and
Eligible Real Estate and the Eligible Aircraft reappraised on an annual basis,
in which event the Real Estate Component and the Equipment Component and the
Aircraft Component shall be reset on the first day of the fiscal quarter
immediately after each such annual reappraisal to reflect such reappraisal.
          (b) The following new defined terms are hereby inserted in proper
alphabetical order:
     “Cape Town Convention” means the Cape Town Convention on International
Interests in Mobile Equipment and the Cape Town Protocol to the Convention on
International Interests in Mobile Equipment on Matters Specific to Aircraft
Equipment prepared under the joint auspices of the International Institute for
the Unification of Private Law and the International Civil Aviation
Organization.
     “Eligible Aircraft” means the aircraft and aircraft engines owned by a
Borrower (i) described in an appraisal in form and substance reasonably
satisfactory to the Administrative Agent and prepared by a firm of nationally
recognized, independent appraisers selected or approved by the Administrative
Agent and (ii) meeting each of the following requirements:
     (a) such Borrower has good title to such equipment;
     (b) such Borrower has the right to subject such equipment to a Lien in
favor of the Administrative Agent; such equipment is subject to the Security
Document and to a first priority perfected Lien in favor of the Administrative
Agent (including filings with

2



--------------------------------------------------------------------------------



 



Third Amendment
to Visteon Credit Agreement
the United States Federal Aviation Administration and with the international
registry pursuant to the Cape Town Convention) and is free and clear of all
other Liens of any nature whatsoever (except for (i) Permitted Encumbrances
which do not have priority over the Lien in favor of the Administrative Agent or
(ii) Permitted Encumbrances under Sections 6.02(a) or (b) that may have priority
over the Lien in favor of the Administrative Agent);
     (c) the full purchase price for such equipment has been paid by such
Borrower;
     (d) such equipment is primarily hangared on premises with respect to which
(x) the lessor has delivered to the Administrative Agent a Collateral Access
Agreement or (y) a Reserve for rent, charges, and other amounts due or to become
due with respect to such premises has been established by the Administrative
Agent in its Permitted Discretion; provided, however, that if the Administrative
Agent determines that the appraisal of such equipment has already taken into
account the applicable Reserve for rent and other amounts or that such a Reserve
is not required, clause (y) shall be deemed satisfied;
     (e) such equipment is not subject to any agreement which restricts the
ability of such Borrower to use, sell, transport or dispose of such equipment or
which restricts the Administrative Agent’s ability to take possession of, sell
or otherwise dispose of such equipment; and
     (f) the representations and warranties with respect to such equipment
contained in any Security Document relating thereto are true and correct in all
material respects, and such Borrower has complied in all material respects with
all covenants and obligations with respect to such equipment contained in any
Security Document relating thereto, which Security Documents shall be in form
and substance reasonably satisfactory to the Administrative Agent.
     Section 1.2 Amendment to Article VI.
          (a) Section 6.0l(b) is hereby amended to replace each reference
therein to “any Borrower” with “any Borrower or Foreign Stock Holding Company”;
          (b) Section 6.02(k)(ii) is hereby amended to replace the reference
therein to “Section 6.01(aa)” with “Section 6.01(bb)”;
          (c) Section 6.15(b) is hereby amended and restated in its entirety to
read as follows:
(b) incur any Indebtedness (other than (i) Indebtedness permitted by Section
6.01(dd) and (ii) Indebtedness under 6.01(b));
          (d) Section 6.15(c) is hereby amended to replace the reference therein
to “Section 6.04” with “Section 6.02(j) or 6.04”.
     Section 1.3 Amendment to Security Agreement. The Security Agreement is
hereby amended as follows:

3



--------------------------------------------------------------------------------



 



Third Amendment
to Visteon Credit Agreement
          (a) The Preliminary Statement is hereby amended to replace the
reference in the first sentence to “The Grantors” with “The Borrowers (as
defined therein)” and to replace the reference in the second sentence to “the
Grantors under the Credit Agreement “ with “the Borrowers under the Credit
Agreement”.
ARTICLE II
AUTHORIZATION
     The Lenders party hereto hereby direct and authorize the Administrative
Agent to execute and deliver such documents and agreements, and to take such
other actions as the Administrative Agent may deem necessary or appropriate, to
(i) obtain a first priority perfected security interest in any aircraft of any
Loan Party, including any aircraft engines and other related assets and (ii)
release any Foreign Stock Holding Company (including each of VIHI, Visteon Asia
Holdings, Inc., Visteon European Holdings Corporation, Visteon Automotive
Holdings, LLC, and Visteon Holdings, LLC) from any and all of its obligations as
a Borrower and Loan Guarantor under the Credit Agreement and the other Loan
Documents in conformity with the provisions of the Intercreditor Agreement.
ARTICLE III
CONDITIONS TO CLOSING
     The effectiveness of the provisions of this Amendment are subject to the
satisfaction of the following conditions:
          (a) Third Amendment. The Borrowers, the Administrative Agent and the
Required Lenders shall have delivered a duly executed counterpart of this
Amendment to the Administrative Agent; provided that to the extent that any
provision of Article I or II hereof requires the consent of Lenders having a
greater percentage of the Credit Exposure under the terms of the Credit
Agreement, Lenders having such greater percentage of the Credit Exposure shall
be required to give effect to such provision.
          (b) Administrative Agent Fees and Expenses. The Borrowers shall have
paid all costs and expenses then payable pursuant to Section 4.8 hereof or any
other Loan Document with respect to this Amendment.
          (c) Representations and Warranties. The representations and warranties
of the Borrowers set forth in Section 4.3 hereof are true and correct on the
date hereof.
          (d) Amendment Fee. The Borrowers shall have paid (i) the amendment fee
referred to in Section 4.9 hereof to the Administrative Agent for the account of
each Lender theretofore entitled thereto, and (ii) any other fee then due and
payable pursuant to any Loan Document.
ARTICLE IV
MISCELLANEOUS
     Section 4.1 Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or

4



--------------------------------------------------------------------------------



 



Third Amendment
to Visteon Credit Agreement
otherwise affect the rights and remedies of the Administrative Agent or any
Lender under the Loan Documents, and shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Loan Documents, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. Nothing herein shall be
deemed to entitle the Borrowers to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Loan Documents in similar or different
circumstances. This Amendment is a Loan Document executed pursuant to the Credit
Agreement and shall be construed, administered and applied in accordance with
the terms and provisions thereof.
     Section 4.2 No Representations by Lenders or Administrative Agent. The
Borrowers hereby acknowledge that they have not relied on any representation,
written or oral, express or implied, by any Lender or the Administrative Agent,
other than those expressly contained herein, in entering into this Amendment.
     Section 4.3 Representations of the Borrowers. Each Borrower represents and
warrants to the Administrative Agent and the Lenders that (a) the
representations and warranties set forth in the Loan Documents (including with
respect to this Agreement and the Credit Agreement as amended hereby) are true
and correct in all material respects on and as of the date hereof with the same
effect as though made on the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier date, in which
event such representations and warranties were true and correct in all material
respects as of such date, (b) no Default or Event of Default has occurred and is
continuing, (c) no assets currently are, and since the Effective Date, no assets
of VIHI, Visteon Asia Holdings, Inc., Visteon European Holdings Corporation,
Visteon Automotive Holdings, LLC, or Visteon Holdings, LLC have been, included
in the Borrowing Base, (d) each of VHI, Visteon Asia Holdings, Inc., Visteon
European Holdings Corporation, Visteon Automotive Holdings, LLC, and Visteon
Holdings, LLC is a Foreign Stock Holding Company and (e) it is necessary to
release each of VIHI, Visteon Asia Holdings, Inc., Visteon European Holdings
Corporation, Visteon Automotive Holdings, LLC, and Visteon Holdings, LLC from
its obligations as a Borrower and Loan Guarantor to give effect to the
Intercreditor Agreement.
     Section 4.4 Successors and Assigns. This Amendment shall be binding upon
the parties hereto and their respective successors and assigns and shall inure
to the benefit of the parties hereto and the successors and assigns of the
Lenders and the Administrative Agent.
     Section 4.5 Headings; Entire Agreement. The headings and captions hereunder
are for convenience only and shall not affect the interpretation or construction
of this Amendment. This Agreement contains the entire understanding of the
parties hereto with regard to the subject matter contained herein.
     Section 4.6 Severability. The provisions of this Amendment are intended to
be severable. If for any reason any provision of this Amendment shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.
     Section 4.7 Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Amendment by signing any such
counterpart. Delivery of an

5



--------------------------------------------------------------------------------



 



Third Amendment
to Visteon Credit Agreement
executed counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.
     Section 4.8 Costs and Expenses. Subject to the terms set forth in
Section 9.03 of the Credit Agreement, the Borrowers agree, jointly and
severally, to reimburse the Administrative Agent for reasonable, documented out
of pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable documented fees and other reasonable charges and
disbursements of one counsel for the Administrative Agent (and such other local
and foreign counsel as shall be reasonably required), in connection with this
Amendment.
     Section 4.9 Amendment Fee. The Borrowers agree, jointly and severally, to
pay to the Administrative Agent for the benefit of each Lender who delivers a
duly executed counterpart of this Agreement to the Administrative Agent on or
before 5:00 PM New York time, March 12, 2008, a nonrefundable amendment fee of
0.10% of each such Lender’s existing Revolving Commitment.
     Section 4.10 Governing Law. The whole of this Amendment and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of New York, but giving effect to
federal laws applicable to national banks.
[Remainder of this page is intentionally left blank.]

6



--------------------------------------------------------------------------------



 



Third Amendment
to Visteon Credit Agreement
          IN WITNESS WHEREOF, the undersigned have caused this Amendment to be
duly executed and delivered as of the date first above written.

             
 
  BORROWERS:    
 
                VISTEON CORPORATION    
 
           
 
  By   /s/ Brian Casey
 
Name: Brian Casey    
 
      Title: Vice-President & Treasurer    
 
           
 
  ARS, INC.    
 
           
 
  By   /s/ Brian Casey
 
Name: Brian Casey    
 
      Title: Treasurer    
 
                FAIRLANE HOLDINGS, INC.    
 
           
 
  By   /s/ Brian Casey
 
Name: Brian Casey    
 
      Title: Treasurer    
 
                HALLA CLIMATE SYSTEMS ALABAMA CORP.    
 
           
 
  By   /s/ Brian Casey
 
Name: Brian Casey    
 
      Title: Treasurer    
 
                INFINITIVE SPEECH SYSTEMS CORP.    
 
           
 
  By   /s/ Brian Casey
 
Name: Brian Casey    
 
      Title: Treasurer    





--------------------------------------------------------------------------------



 



Third Amendment
to Visteon Credit Agreement

                  VISTEON REMANUFACTURING,         INCORPORATED, ( FKA LTD
PARTS,         INCORPORATED)    
 
           
 
  By   /s/ Brian Casey
 
Name: Brian Casey    
 
      Title: Treasurer    
 
                SUNGLAS, LLC    
 
           
 
  By   /s/ Brian Casey
 
Name: Brian Casey    
 
      Title: Treasurer    
 
                VCAVIATION SERVICES, LLC    
 
           
 
  By   /s/ Brian Casey
 
Name: Brian Casey    
 
      Title: Treasurer    
 
                VC REGIONAL ASSEMBLY &         MANUFACTURING, LLC    
 
           
 
  By   /s/ Brian Casey
 
Name: Brian Casey    
 
      Title: Treasurer    
 
                VISTEON AC-HOLDINGS CORP    
 
           
 
  By   /s/ Brian Casey
 
Name: Brian Casey    
 
      Title: Treasurer    
 
                VISTEON ASIA HOLDINGS, INC    
 
           
 
  By   /s/ Brian Casey
 
Name: Brian Casey    
 
      Title: Treasurer    

2



--------------------------------------------------------------------------------



 



Third Amendment
to Visteon Credit Agreement

              VISTEON AUTOMOTIVE HOLDINGS, LLC.
 
       
 
  By   /s/ Brian Casey
 
 Name: Brian Casey
 
      Title: Treasurer
 
            VISTEON CLIMATE CONTROL SYSTEMS LIMITED
 
       
 
  By   /s/ Brian Casey
 
 Name: Brian Casey
 
      Title: Treasurer
 
            VISTEON DOMESTIC HOLDINGS, LLC
 
       
 
  By   /s/ Brian Casey
 
 Name: Brian Casey
 
      Title: Treasurer
 
            VISTEON EUROPEAN HOLDINGS     CORPORATION
 
       
 
  By   /s/ Brian Casey
 
 Name: Brian Casey
 
      Title: Treasurer
 
            VISTEON GLOBAL TECHNOLOGIES, INC.
 
       
 
  By   /s/ Brian Casey
 
 Name: Brian Casey
 
      Title: Treasurer
 
            VISTEON GLOBAL TREASURY, INC
 
       
 
  By   /s/ Brian Casey
 
 Name: Brian Casey
 
      Title: Treasurer

3



--------------------------------------------------------------------------------



 



Third Amendment
to Visteon Credit Agreement

            VISTEON HOLDINGS, LLC
      By:   /s/ Brian Casey         Name:   Brian Casey        Title:  
Treasurer        VISTEON INTERNATIONAL BUSINESS DEVELOPMENT, INC.
      By:   /s/ Brian Casey         Name:   Brian Casey        Title:  
Treasurer        VISTEON INTERNATIONAL HOLDINGS, INC.
      By:   /s/ Brian Casey         Name:   Brian Casey        Title:  
Treasurer        VISTEON LA HOLDINGS CORP.
      By:   /s/ Brian Casey         Name:   Brian Casey         Title:  
Treasurer        VISTEON SYSTEMS, LLC
      By:   /s/ Brian Casey         Name:   Brian Casey         Title:  
Treasurer        VISTEON TECHNOLOGIES, LLC
      By:   /s/ Brian Casey         Name:   Brian Casey         Title:  
Treasurer   

4



--------------------------------------------------------------------------------



 



         

Third Amendment
to Visteon Credit Agreement

            TYLER ROAD INVESTMENTS, LLC
      By:   /s/ Brian Casey         Name:   Brian Casey         Title:  
Treasurer   

5



--------------------------------------------------------------------------------



 



         

Third Amendment
to Visteon Credit Agreement

            VISTEON FINANCIAL CORPORATION
      By:   /s/ Brian Casey         Name:   Brian Casey        Title:  
Treasurer        GCM / VISTEON AUTOMOTIVE SYSTEMS, LLC
      By:   /s/ Brian Casey         Name:   Brian Casey        Title:  
Treasurer        GCM / VISTEON AUTOMOTIVE LEASING SYSTEMS, LLC
      By:   /s/ Brian Casey         Name:   Brian Casey        Title:  
Treasurer     

6



--------------------------------------------------------------------------------



 



Third Amendment
to Visteon Credit Agreement

                  JPMORGAN CHASE BANK, N.A.
as Administrative Agent. Swingline Lender. Issuing Bank, and Lender  
 
           
 
  By:   /s/ Robert P. Kellas    
 
                Name: Robert P. Kellas         Title: Executive Director    

 